— Petition by the Grievance Committee for the Second and Eleventh Judicial Districts to suspend Harvey S. Gilbert, an attorney and counselor at law, admitted to practice in this court on June 18, 1958, from the practice of law, pending the hearing on a reference to a referee on his conviction for a serious crime, pursuant to subdivision 4 of section 90 of the Judiciary Law. This court has been furnished with a certified copy of a judgment of conviction of the United States District Court, for the District of New Jersey, on his plea of guilty of willful failure to file income tax returns (US Code, tit 26, § 7203), he was sentenced on February 4, 1981. This constitutes a serious crime and warrants his automatic suspension from the practice of law. Cross motion by Harvey S. Gilbert, to stay all proceedings in this matter, pending his release from confinement. Cross motion denied. Accordingly, pursuant to section 90 of the Judiciary Law, the Grievance Committee for the Second and Eleventh Judicial Districts is authorized to institute and prosecute a disciplinary proceeding against said attorney based on the facts which constitute the crime for which he stands convicted, and on any other acts of professional misconduct which may come to the attention of the committee. Frank A. Finnerty, Jr., Chief Counsel to the Grievance Committee for the Second and Eleventh Judicial Districts, Suite 1200, Municipal Building, Brooklyn, New York, is hereby appointed as attorney for the petitioner in such proceeding. Upon the service of the petition and the answer thereto, the issues are referred to Honorable Max H. Galfunt (former Judge of the Criminal Court of the City of New York) 216 Beach 143 Street, Neponsit, New York, 11242, *901as Special Referee to hear and to report, upon each of the issues. Mollen, P. J., Hopkins, Damiani, Titone and Rabin, JJ., concur.